Citation Nr: 0314256
Decision Date: 06/30/03	Archive Date: 08/07/03

DOCKET NO. 00-20 570A              DATE JUN 30, 2003

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim for service connection for rheumatic fever.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to November 1944.

This matter comes to the Board of Veterans' Appeals (Board) on
appeal from a June 2000 rating decision of the North Little Rock,
Arkansas, Department of Veterans Affairs (VA) Regional Office (RO),
which found that new and material evidence had not been submitted
sufficient to reopen the claim of service connection for residuals
of rheumatic fever.

In October 2001, the veteran presented testimony:to the undersigned
via a videoconference hearing. A transcript of the, hearing is of
record.

In January 2002, the Board remanded the instant claim for further
development and compliance with the Veterans Claims: Assistance Act
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp.
2001)).

This case has been advanced on the docket because of administrative
error that resulted in significant delay in docketing the appeal.
See 38 C.F.R. 20.900(c) (2002).

REMAND

In March 2003, the Board provided the veteran with notice of the
VCAA in accordance with 38 C.F.R. 19.9(a)(2)(ii). However, pursuant
to a recent decision by the Federal Circuit Court of Appeals, the
case must be remanded to the RO for notice and compliance. Disabled
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -
7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003). The
provisions of 38 C.F.R. 19.9(a)(2)(ii), which requires the Board to
provide the notice required by 38 U.S.C.A. 5103(a), and "not less
than 30 days to respond to the notice," was held to be invalid
because it is contrary to 38 U.S.C.A. 5103(b), which provides the
appellant one year to submit evidence.

2 -

Accordingly, this case is REMANDED to the RO for the following
action:

1. The RO must review the claims file and ensure that all
notification and development actions required by 38 U.S.C.A. 5102,
5103, and 5103A (West 2002) are fully complied with and satisfied,
including notifying the veteran what evidence he needs to submit
and what evidence will be obtained by VA. If any development is
incomplete, undertake appropriate corrective action.

2. Thereafter, the RO should readjudicate the claim for whether new
and material evidence has been submitted sufficient to reopen the
claim for service connection for residuals of rheumatic fever. If
the claims remain denied, the veteran and his representative should
be provided a supplemental statement of the case (SSOC) on the
issue of new and material evidence. An appropriate period of time
should be allowed for response.

The claims folder should be returned to the Board for further
appellate review. No action is required of the veteran until he
receives, further notice. The purpose of this remand is to develop
the record and accord the veteran due process. The Board intimates
no opinion, either legal or factual,.as to the ultimate disposition
of this appeal. The appellant has the right to submit additional
evidence and argument on the matter or matters the Board
has,remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).:

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs

3 -

to provide expeditious handling of all cases that have been
remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.


Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United.States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary, order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



